DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Specification

The disclosure is objected to because of the following informalities: At various locations, the term “thunderbolt” is used.  However, as Thunderbolt refers to a particular connector specification, it should have an initial capital letter.  
Appropriate correction is required.

Claim Objections

Claim(s) 5 and 16 is/are objected to because of the following informalities:  the term “thunderbolt” is used.  However, as Thunderbolt refers to a particular connector specification, it should have an initial capital letter.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the function pin" in Lines 10 and 18.  However, the claims previously recite “at least one function pin”.  Thus, it is unclear as to which of the at least one function pins is being referred to.  For the purposes of evaluating prior art with respect to patentability, the Examiner has interpreted this limitation as “the at least one function pin”.

Claim 3 recites the limitation “when the host controller is first woken up” in Lines 1-2.  It is unclear as to whether this is intended to mean: a.) the first time the host controller is woken up, or b.) immediately after the host controller is woken up.


Claim 3 recites the limitation "the function pin" in Line 4.  However, the claims previously recite “at least one function pin”.  Thus, it is unclear as to which of the at least one function pins is being referred to.  For the purposes of evaluating prior art with respect to patentability, the Examiner has interpreted this limitation as “the at least one function pin”.

Claim 12 recites the limitation "the function pin" in Lines 9 and 17.  However, the claims previously recite “at least one function pin”.  Thus, it is unclear as to which of the at least one function pins is being referred to.  For the purposes of evaluating prior art with respect to patentability, the Examiner has interpreted this limitation as “the at least one function pin”.

Claim 14 recites the limitation “when the host controller is first woken up” in Lines 1-2.  It is unclear as to whether this is intended to mean: a.) the first time the host controller is woken up, or b.) immediately after the host controller is woken up.


Claim 14 recites the limitation "the function pin" in Line 4.  However, the claims previously recite “at least one function pin”.  Thus, it is unclear as to which of the at least one function pins is being referred to.  For the purposes of evaluating prior art with respect to patentability, the Examiner has interpreted this limitation as “the at least one function pin”.

Dependent claims inherit the indefiniteness of their parent claims and are rejected under the same reasoning.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claim(s) 10 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 10 recites the limitation “the external network is a wired network or a wireless network”.  The terms “wired” (i.e. with wires) and “wireless” (i.e. without wires) are antonyms which cover the entirety of network types.  All networks must be wired or wireless.  A network that is not wired is necessarily wireless.  Likewise, a network that is not wireless is necessarily wired.  Thus, Claim 10 recites no limitations which are not already necessarily and inherently present in its parent claim.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-7, 10-14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 20190265981 to Yakame et al. (“Yakame”) and knowledge commonly known in the art, as evidenced by The Free On-Line Dictionary of Computing (“FOLDOC”).

In reference to Claim 1, Yakame discloses a docking station (See Figure 2 Number 3) for power management (See Paragraphs 29-30, 38, and 69) adapted to be electrically connected to a host (See figure 2 Number 1), wherein the host comprises a host controller (See Figure 2 Number 12), and the docking station comprises: a hub circuit (See Figure 2 Number 21); a first signal input/output (I/O) port electrically connected to the hub circuit and providing a connection to the host controller (See Figure 2 Number 30 and Paragraphs 24 and 36), so that a signal is transmitted between the host controller and the hub circuit through the first signal I/O port (See Paragraph 36); a plurality of second signal I/O ports electrically connected to the hub circuit (See Figure 2 Number 22 and port connecting Numbers 21 and 23 and Paragraph 64); a network interface controller electrically connected to the hub circuit (See Figure 2 Number 23), configured to provide a connection to an external network (See Figure 2 Number 4), and having at least one function pin (See Figure 2 signal connecting Numbers 23 and 28 and Paragraph 69); and a first controller electrically connected to the function pin and the first signal I/O port (See Figure 2 Numbers 27 and 28), wherein a transmission channel is established between the first controller and the host through the first signal I/O port (See Paragraphs 25, 53, 57, 70, and 77); wherein when the host initiates a sleep mode or a standby mode, the network interface controller is disconnected, or there is no network packet transmission, the hub circuit cuts off a signal connection between the hub circuit and the first signal I/O port (See Paragraph 64), so that the host controller enters a deepest sleep state (See Paragraph 64), and when the network interface controller receives a wake-on-LAN signal from the external network, the network interface controller informs the first controller through the function pin (See Paragraphs 69-70 and 77), the first controller generates a sideband signal, and transmits the sideband signal to the host controller through the transmission channel to wake up the host controller (See Paragraph 77), and the network interface controller controls, in response to the wake-on-LAN signal, the hub circuit to re-establish the signal connection with the first signal I/O port (See Paragraphs 63-65 and 85).  However, Yakame does not explicitly disclose that the hub circuit is an integrated circuit.  Official Notice is taken that the use of integrated circuits for implementing electronic components is well known in the art, as evidenced by FOLDOC (See entry ‘integrated circuit’).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Yakame using a well-known integrated circuit to implement the hub circuit, resulting in the invention of Claim 1, because Yakame is silent as to the particular hardware implementation of the components thereof, and the simple substitution of a well known integrated circuit to implement the hub circuit of Yakame would have yielded the predictable result of providing higher speed, lower power dissipation, and reduced manufacturing cost (See Paragraph 2 of FOLDOC).

In reference to Claim 2, Yakame and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Yakame further discloses that when the host is inserted into the first signal I/O port, the integrated circuit is configured with and stores a related wake configuration for use by the host controller; and when the network interface controller detects a disconnection of the host, the integrated circuit removes the wake configuration (See Paragraphs 47, 49-52, 59-60, 63-65, 75-76, and 85).

In reference to Claim 3, Yakame and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Yakame further discloses that when the host controller is first woken up, the host controller transmits a restore signal to the first controller through the transmission channel, the first controller informs the network interface controller through the function pin, and the network interface controller controls, in response to the restore signal, the integrated circuit to re-establish the signal connection with the first signal I/O port (See Paragraphs 47, 49-52, 59-60, 63-65, and 85).

In reference to Claim 5, Yakame and knowledge commonly known in the art disclose the limitations as applied to Claim 3 above.  Yakame further discloses that the first signal I/O port is a USB connector or a thunderbolt connector (See Paragraphs 24-25).


In reference to Claim 6, Yakame and knowledge commonly known in the art disclose the limitations as applied to Claim 5 above.  Yakame further discloses that the host further comprises a second controller electrically connected to the host controller (See Figure 2 Number 14), and the transmission channel is established by using the second controller, the first signal I/O port, and the first controller (See Paragraphs 25, 53, 57, 70, and 77).

In reference to Claim 7, Yakame and knowledge commonly known in the art disclose the limitations as applied to Claim 6 above.  Yakame further discloses that when the first signal I/O port is the USB connector, the first controller and the second controller each are a power delivery controller (See Figure 2 Numbers 14 and 27 and Paragraphs 25-26 and 57).


In reference to Claim 10, Yakame and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Yakame further discloses that the external network is a wired network or a wireless network (See Paragraph 66).

In reference to Claim 11, Yakame and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Yakame further discloses a power adapter electrically connected to the integrated circuit for supplying power (See Figure 2 Number 29 and Paragraphs 64 and 83).

In reference to Claim 12, Yakame discloses a docking station (See Figure 2 Number 3) for power management (See Paragraphs 29-30, 38, and 69) adapted to be electrically connected to a host (See figure 2 Number 1), wherein the host comprises a host controller (See Figure 2 Number 12), and the docking station comprises: a network interface controller (See Figure 2 Numbers 21 and 23), configured to provide a connection to an external network (See Figure 2 Number 4), wherein a hub circuit is integrated within the network interface controller (See Figure 2 Number 21), and the network interface controller has at least one function pin (See Figure 2 signal connecting Numbers 23 and 28 and Paragraph 69); a first signal input/output (I/O) port electrically connected to the hub circuit and providing a connection to the host controller (See Figure 2 Number 30 and Paragraphs 24 and 36), so that a signal is transmitted between the host controller and the hub circuit through the first signal I/O port (See Paragraph 36); a first controller electrically connected to the function pin and the first signal I/O port (See Figure 2 Numbers 27 and 28), wherein a transmission channel is established between the first controller and the host through the first signal I/O port (See Paragraphs 25, 53, 57, 70, and 77); wherein when the host initiates a sleep mode or a standby mode, the network interface controller is disconnected, or there is no network packet transmission, the hub circuit cuts off a signal connection between the hub circuit and the first signal I/O port (See Paragraph 64), so that the host controller enters a deepest sleep state (See Paragraph 64), and when the network interface controller receives a wake-on-LAN signal from the external network, the network interface controller informs the first controller through the function pin (See Paragraphs 69-70 and 77), the first controller generates a sideband signal, and transmits the sideband signal to the host controller through the transmission channel to wake up the host controller (See Paragraph 77), and the network interface controller controls, in response to the wake-on-LAN signal, the hub circuit to re-establish the signal connection with the first signal I/O port (See Paragraphs 63-65 and 85).  However, Yakame does not explicitly disclose that the hub circuit is an integrated circuit.  Official Notice is taken that the use of integrated circuits for implementing electronic components is well known in the art, as evidenced by FOLDOC (See entry ‘integrated circuit’).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Yakame using a well-known integrated circuit to implement the hub circuit, resulting in the invention of Claim 12, because Yakame is silent as to the particular hardware implementation of the components thereof, and the simple substitution of a well-known integrated circuit to implement the hub circuit of Yakame would have yielded the predictable result of providing higher speed, lower power dissipation, and reduced manufacturing cost (See Paragraph 2 of FOLDOC).

In reference to Claim 13, Yakame and knowledge commonly known in the art disclose the limitations as applied to Claim 12 above.  Yakame further discloses that when the host is inserted into the first signal I/O port, the integrated circuit is configured with and stores a related wake configuration for use by the host controller; and when the network interface controller detects a disconnection of the host, the integrated circuit removes the wake configuration (See Paragraphs 47, 49-52, 59-60, 63-65, 75-76, and 85).

In reference to Claim 14, Yakame and knowledge commonly known in the art disclose the limitations as applied to Claim 12 above.  Yakame further discloses that when the host controller is first woken up, the host controller transmits a restore signal to the first controller through the transmission channel, the first controller informs the network interface controller through the function pin, and the network interface controller controls, in response to the restore signal, the integrated circuit to re-establish the signal connection with the first signal I/O port (See Paragraphs 49-52, 59-60, 63-65, and 85).

In reference to Claim 16, Yakame and knowledge commonly known in the art disclose the limitations as applied to Claim 14 above.  Yakame further discloses that the first signal I/O port is a USB connector or a thunderbolt connector (See Paragraphs 24-25).


In reference to Claim 17, Yakame and knowledge commonly known in the art disclose the limitations as applied to Claim 16 above.  Yakame further discloses that the host further comprises a second controller electrically connected to the host controller (See Figure 2 Number 14), and the transmission channel is established by using the second controller, the first signal I/O port, and the first controller (See Paragraphs 25, 53, 57, 70, and 77).

In reference to Claim 18, Yakame and knowledge commonly known in the art disclose the limitations as applied to Claim 17 above.  Yakame further discloses that when the first signal I/O port is the USB connector, the first controller and the second controller each are a power delivery controller (See Figure 2 Numbers 14 and 27 and Paragraphs 25-26 and 57).


Claim(s) 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yakame and knowledge commonly known in the art as applied to Claims 3 and 14 above, and further in view of knowledge commonly known in the art, as evidenced by US Patent Application Publication Number 2015/0185808 to Gough et al. (“Gough”).

In reference to Claim 4, Yakame and knowledge commonly known in the art disclose the limitations as applied to Claim 3 above.  Yakame further discloses that the at least one function pin is a GPIO interface (See Paragraph 76).  However, Yakame does not explicitly disclose that the at least one function pin further comprises a wake pin and a restore pin to enable the network interface controller to inform the first controller through the wake pin, and enable the first controller to inform the network interface controller through the restore pin.  Official Notice is taken that the use of separate unidirectional GPIO pins for conveying bidirectional signals between electronic components is well-known in the art, as evidenced by Gough (See Paragraph 20).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Yakame and knowledge commonly known in the art using the well-known multiple unidirectional GPIO pins to carry the bidirectional signals of the GPIO interface, resulting in the invention of Claim 4, because Yakame does not disclose the specific structure of the GPIO interface, and the simple substitution of the well-known multiple unidirectional GPIO pins to implement the bidirectional GPIO interface of Yakame would have yielded the predictable result of communicating the wake and restore signals between the network interface controller and the first controller (See Paragraph 20 of Gough).

In reference to Claim 15, Yakame and knowledge commonly known in the art disclose the limitations as applied to Claim 14 above.  Yakame further discloses that the at least one function pin is a GPIO interface (See Paragraph 76).  However, Yakame does not explicitly disclose that the at least one function pin further comprises a wake pin and a restore pin to enable the network interface controller to inform the first controller through the wake pin, and enable the first controller to inform the network interface controller through the restore pin.  Official Notice is taken that the use of separate unidirectional GPIO pins for conveying bidirectional signals between electronic components is well-known in the art, as evidenced by Gough (See Paragraph 20).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Yakame and knowledge commonly known in the art using the well-known multiple unidirectional GPIO pins to carry the bidirectional signals of the GPIO interface, resulting in the invention of Claim 15, because Yakame does not disclose the specific structure of the GPIO interface, and the simple substitution of the well-known multiple unidirectional GPIO pins to implement the bidirectional GPIO interface of Yakame would have yielded the predictable result of communicating the wake and restore signals between the network interface controller and the first controller (See Paragraph 20 of Gough).


Claim(s) 8-9 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yakame and knowledge commonly known in the art as applied to Claims 1, 5, 12, and 16 above, and further in view of knowledge commonly known in the art, as evidenced by “Supporting D3Cold for USB Devices” by Vivek Gupta (“Gupta”).

In reference to Claim 8, Yakame and knowledge commonly known in the art disclose the limitations as applied to Claim 5 above.  Yakame further discloses that the deepest sleep state of the host controller is a shut-down state (See Paragraphs 31-32), and that during the shut-down state, the hub does not receive power, stops operation, and does not transmit (See Paragraph 64).  However, Yakame does not explicitly disclose that the signal connection between the integrated circuit and the first signal I/O port is re-established through USB enumeration.  Official Notice is taken that placing a USB device into a D3 cold state, which is a shut-down state in which power is removed, and which requires USB enumeration to re-establish a signal connection upon exit and power up, is well known in the art, as evidenced by Gupta (See Page 3 Paragraph 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Yakame and knowledge commonly known in the art using the well known USB device D3 cold state shut-down state and enumeration upon exit and power up, resulting in the invention of Claim 8, because Yakame is not limited as to the exact type of shut-down state used, or exactly how the hub circuit reconnects upon exiting of the shut-down state, and the simple substitution of the well-known D3 cold state shut-down state and enumeration upon exit and power up as the shut-down state and exit of Yakame would have yielded the predictable result of optimizing power consumption (See Page 1 Paragraph 3 of Gupta).


In reference to Claim 9, Yakame and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Yakame further discloses that the deepest sleep state of the host controller is a shut-down state (See Paragraphs 31-32), and that during the shut-down state, the hub does not receive power, stops operation, and does not transmit (See Paragraph 64).  However, Yakame does not explicitly disclose that the deepest sleep state is a D3 cold state.  Official Notice is taken that placing a USB device into a D3 cold state, which is a shut-down state in which power is removed, and which requires USB enumeration to re-establish a signal connection upon exit and power up, is well known in the art, as evidenced by Gupta (See Page 3 Paragraph 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Yakame and knowledge commonly known in the art using the well-known USB device D3 cold state shut-down state and enumeration upon exit and power up, resulting in the invention of Claim 9, because Yakame is not limited as to the exact type of shut-down state used, or exactly how the hub circuit reconnects upon exiting of the shut-down state, and the simple substitution of the well-known D3 cold state shut-down state and enumeration upon exit and power up as the shut-down state and exit of Yakame would have yielded the predictable result of optimizing power consumption (See Page 1 Paragraph 3 of Gupta).

In reference to Claim 19, Yakame and knowledge commonly known in the art disclose the limitations as applied to Claim 16 above.  Yakame further discloses that the deepest sleep state of the host controller is a shut-down state (See Paragraphs 31-32), and that during the shut-down state, the hub does not receive power, stops operation, and does not transmit (See Paragraph 64).  However, Yakame does not explicitly disclose that the signal connection between the integrated circuit and the first signal I/O port is re-established through USB enumeration.  Official Notice is taken that placing a USB device into a D3 cold state, which is a shut-down state in which power is removed, and which requires USB enumeration to re-establish a signal connection upon exit and power up, is well known in the art, as evidenced by Gupta (See Page 3 Paragraph 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Yakame and knowledge commonly known in the art using the well-known USB device D3 cold state shut-down state and enumeration upon exit and power up, resulting in the invention of Claim 19, because Yakame is not limited as to the exact type of shut-down state used, or exactly how the hub circuit reconnects upon exiting of the shut-down state, and the simple substitution of the well-known D3 cold state shut-down state and enumeration upon exit and power up as the shut-down state and exit of Yakame would have yielded the predictable result of optimizing power consumption (See Page 1 Paragraph 3 of Gupta).


In reference to Claim 20, Yakame and knowledge commonly known in the art disclose the limitations as applied to Claim 12 above.  Yakame further discloses that the deepest sleep state of the host controller is a shut-down state (See Paragraphs 31-32), and that during the shut-down state, the hub does not receive power, stops operation, and does not transmit (See Paragraph 64).  However, Yakame does not explicitly disclose that the deepest sleep state is a D3 cold state.  Official Notice is taken that placing a USB device into a D3 cold state, which is a shut-down state in which power is removed, and which requires USB enumeration to re-establish a signal connection upon exit and power up, is well known in the art, as evidenced by Gupta (See Page 3 Paragraph 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Yakame and knowledge commonly known in the art using the well-known USB device D3 cold state shut-down state and enumeration upon exit and power up, resulting in the invention of Claim 20, because Yakame is not limited as to the exact type of shut-down state used, or exactly how the hub circuit reconnects upon exiting of the shut-down state, and the simple substitution of the well-known D3 cold state shut-down state and enumeration upon exit and power up as the shut-down state and exit of Yakame would have yielded the predictable result of optimizing power consumption (See Page 1 Paragraph 3 of Gupta).

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 3 December 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion

The art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186